Exhibit 10 INDEMNIFICATION AGREEMENT INDEMNIFICATION AGREEMENT (the "Agreement") made this 3rd day of November, 2008, between ENERGIZER HOLDINGS, INC., a Missouri corporation (the "Company") and Mr. Ward M. Klein ("Director"). WHEREAS, Director is a member of the Board of Directors of the Company and Chief Executive Officer of the Company, and in such capacities is performing a valuable service for Company; and WHEREAS, the Company's Articles of Incorporation (the "Articles") permit the indemnification of directors, officers, employees and certain agents of the Company, and indemnification is also authorized by Section 351.355 of the Missouri Revised Statutes 1978, as amended to date (the "Indemnification Statute"); and WHEREAS, the Articles and the Indemnification Statute permit full indemnification of officers absent knowingly fraudulent, deliberately dishonest or willful misconduct; and WHEREAS, in order to induce Director to continue to serve as a member of the Board of Directors of the Company, Company has determined and agreed to enter into this contract with Director; NOW THEREFORE, in consideration of Director’s continued service as a member of the Board of Directors and as an officer of the Company after the date hereof, the Company and Director agree as follows: 1.Indemnity of Director.Company hereby agrees to hold harmless and indemnify Director to the full extent authorized or permitted by the provisions of the Indemnification Statute, or by any amendment thereof, or by any other statutory provision authorizing or permitting such indemnification which is adopted after the date hereof. 2.Additional Indemnity.
